DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (3834422).   The reference to Larson discloses the recited device for the internal insulation of a welded pipeline joint (the reference teaches providing a compound material to the interior of a pipe at gap in the pipe, it is considered merely intended use to provide the compound material at a gap formed by a welded joint, and the device is capable of use to provide the compound material inside a pipe at any gap including a weld gap), comprising a power actuator (the actuator is the device itself which inflates and therefore is the same type of power actuator as applicants device; col 1, lines 39-58) having a cylindrical elastic working member (38,39; see fig 1 to fig 2 which shows the elastic member col 4, lines 29-31 recites rubber which is an elastic material; col 4, lines 32-59 discusses they inflate) made with a possibility of radial expansion when an excessive pressure is built in the cavity thereof (this is inflation, and the working members formed as bladders 38,39 radially expand when an excessive pressure builds in the cavity of the bladders), characterized in that wherein a cylindrical casing made of an elastic anti- adhesive material is coaxially placed onto the external surface of the working member (element 14 is a cylindrical casing made of an elastomeric material which is an elastic material, which is designed not to stick to the grouting material which is considered anti-adhesive; col 3 line 45 to col 4, line 5 discusses this; see figs 1 and 2).
With respect to claim 4, the casing is made with a bed for a protective bushing, made as an annular recess with lateral annular stops in the shape of steps on the outer surface of the casing (fig 1 shows casing 14 is provided with a step portions 36 forming annular stops and step shapes, and the area outside of them does not extend as far radially outward as 36 thereby forming recesses on the ends to receive protective bushings 22; fig 5 shows this).
With respect to claim 5, the casing is made with a bed for a protective bushing, made as an annular recess open at one side and having a lateral annular stop in the shape of a step on the outer surface of the casing (as described above for claim 4, the casing 14 is provided with step portions 36 that form recesses on each end since the ends do not extend as radially far outward as portion 36, and 36 forms annular stops as well as a step shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Ben (4861248).  With respect to claim 2, the power actuator comprises a case made as a hollow cylinder (12 is a case formed as a hollow cylinder; see figs 1,2) closed on its ends and having a nipple on an end (not taught by Larson) and holes in a cylindrical wall (the wall has tubes 49,50 coming from it there would be holes allowing these tubes to pass through case 12), the elastic working member being coaxially attached outside the case (fig 2 shows the attachment of the elastic working member 39 to case 12 via what appear to be bands).  The reference to Larson fails to disclosed closed ends with a nipple on an end.  The reference to Ben discloses it is old and well known in the art of inflatable power actuated devices used for repair to provide a case 2 provided with a cylindrical wall (fig 1) with the ends closed (3,4; close the ends) and a nipple 12 provided on an end.  It would have been obvious to one skilled in the art to modify the case in Larson by providing closed ends with one end provided with a nipple as suggested by Ben where such would at least protect the inside of the device from collecting debris which may lead to failure of the device, thereby saving money in replacement costs.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Bednarzik (2005/0279417).   With respect to claim 3,  the power actuator is made without a case while the working member is made closed and comprises a nipple (this is not shown in Larson).  The reference to Bednarzik discloses it is old and well known in the art to form an inflatable working member in a device intended to provide sealant from 3a (fig 1, [0013]); where the actuator does not have a case, has closed ends and a nipple 4a provided on a closed end (fig 1).  It would have been obvious to one skilled in the art to modify the working member of Larson by forming such without the use of a case member while providing closed ends to allow for trapping air for inflation and providing a nipple in an end as suggested by Bednarzik where such would make the device more flexible for use in pipes with bends and allow flow to pass through an end of the device via the nipple.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson.  With respect to claim 6, the casing is composed of two parts the axial distance between which is less than the length of a protective bushing (not shown in Larson).  It is considered obvious to one skilled in the art to use only routine skill to take a part that is formed as a single member and make it two and to adjust its sized for needs of the user only require routine skill in the art, and it would have been obvious to one skilled in the art to modify the casing of Larson to be made of more than one part and to adjust the size of those parts as such is an obvious choice of mechanical expedients requiring only routine experimentation to optimized the device to allow it to be cheaper to replace a worn part where multiple parts would allow for replacing only a damaged portion and not the entire casing at one time, and adjusting the length to insure such can be protected by a protective bushing would only require routine skill in the art to adjust its size as such is an obvious choice of mechanical expedients and would be desired to help insure the casing is protected from damage saving costs.
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Warmerdam (5066208).
With respect to claim 7, the casing is made with at least one channel for air pumping out and with at least one channel for supplying a compound (Larson teaches at least one channel formed by near 34 for at least supplying compound, but fails to teach an additional channel for pumping out air, although it does have two 49,50 provided both for compound), the inlet of each channel being located near the casing end and the outlet being located on the external surface thereof in the area of the border of the portion designed to be attached to a protective bushing (the inlets of each tube 49,50 forming the channels goes through an end to an outlet on the external surface to a bushing 34 which can be considered protective of at least that area).  The reference to Warmerdam discloses it is old and well known in the art to provide grouting devices with expandable members with two channels 14 where one can be used for the injection of a fluid and the other used to remove air to atmosphere (col 3, lines 59-64).  It would have been obvious to one skilled in the art to modify the device in Larson by using one channel to remove air to atmosphere as suggested by Warmerdam where such would insure the air trapped has somewhere to go as the compound is injected into the interior of the pipe to insure the compound covers the interior of the pipe properly.  
With respect to claim 8, at least one channel for air pumping out and at least one channel for supplying a compound are located near one end of the casing and are provided with hermetically sealed inlets (the combination of Larson in view of Warmerdam would lead to this limitation in that both channels in Larson go to an end and would have to be hermetically sealed or they would leak, and Warmerdam teaches one can be used to vent air to atmosphere).
With respect to claim 9, at least one channel for air pumping out and at least one channel for supplying a compound are located at different ends of the casing and are provided with hermetically sealed inlets, the hermetically sealed inlets of the channels located near one end of the casing being laid inside the case in a way to provide the location of all the hermetically sealed inlets near one end of the casing (the reference to Larson combined with the teachings of Warmerdam teach this with the exception of having the channels located at different ends).  It would have been obvious to one skilled in the art to use routine experimentation to have the channel for the air in Larson as modified at a different end where it would only require routine experimentation to optimize the location of the channel end to be on either end where an opposite end would permit venting of air past the device and reduce the need for any additional tubing past the end of the device as such is an obvious choice of mechanical expedients and this would simplify the device requiring less tubing which could get tangled during use.  
With respect to claim 10, the casing has an annular distribution groove located at a distance from each end, one annular groove communicating with at least one channel for air pumping out and the other one communicating with at least one channel for supplying a compound (this would be taught by the combined teachings of Larson with Warmerdam where such teaches providing another channel for the air and providing such on an opposite side of the device which would be provided with a channel in both sides once modified by the teachings of Warmerdam by the Larson reference once modified).
With respect to claim 11, the casing has two annular distribution grooves located at a distance from each end, one of which communicating with at least one channel for air pumping out and the other one communicating with at least one channel for supplying a compound (this would be taught by Larson in view of the teachings of Warmerdam where once modified Larson would have two channels and they would naturally be spaced from the ends as taught by Larson).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Lepola (2006/0130923).  With respect to claim 17, a heating element is built-in into the casing, made as a flexible cable with longitudinal coils, some portions of which being located inside the casing along its axis, while the portions that connect the last are located outside the ends of the casing (this is not taught by Larson).  The reference to Lepola discloses it is old and well known in the art of an inflatable member for pipe repair where a curable material is used can include an inflatable member (102; [0070-0071]) which can be provided with an electrically conductive heating component (260; which can be wound [0072] and such is used to heat up and cure the repair material [0091].  It would have been obvious to one skilled in the art to modify the casing in Larson by providing a heating element as suggested by Lepola where such would allow for easier curing of the material by permitting it to be heated, especially when such is a thermal curing material.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Malone (4349204).  The reference to Larson discloses all of the recited structure (see above claim 1 which teaches the basic structure taught by Larson) with the exception of reinforcing a middle part of the cylindrical casing with an elastic cord coaxially placed onto the external surface of the working member.  The reference to Malone discloses it is old and well known in the art of inflatable members for inside pipes to provide the cylindrical casing 21 with an elastic cord 25 (col 3, lines 50-68 discusses the cords 25 are deformable and via the sleeve would at least be elastic in their flexibility provided by the elastic nature of 21 or the inclusion of an elastomeric coating 25a; col 3, lines 40-53) which are seen to be coaxial and can be provided on the external surface of the casing 21 (figs 1,2), and as seen in figs 1 and 2 the members 25 extend through the middle portion of the expandable cylindrical casing 21.  It would have been obvious to one skilled in the art to modify the casing of Larson by providing an elastic cord coaxially place on the external surface of the working member and that can extend through a middle part as well as suggested by Malone where such would control expansion by allowing expansion in some areas and not in others, which is desired in Larson since the middle area is desired not to expand as much as the ends.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Malone as applied to claim 18 above, and further in view of Ben. With respect to claim 19, the power actuator comprises a case made as a hollow cylinder (12 is a case formed as a hollow cylinder; see figs 1,2) closed on its ends and having a nipple on an end (not taught by Larson as modified) and holes in a cylindrical wall (the wall has tubes 49,50 coming from it there would be holes allowing these tubes to pass through case 12), the elastic working member being coaxially attached outside the case (fig 2 shows the attachment of the elastic working member 39 to case 12 via what appear to be bands).  The reference to Larson as modified fails to disclosed closed ends with a nipple on an end.  The reference to Ben discloses it is old and well known in the art of inflatable power actuated devices used for repair to provide a case 2 provided with a cylindrical wall (fig 1) with the ends closed (3,4; close the ends) and a nipple 12 provided on an end.  It would have been obvious to one skilled in the art to modify the case in Larson as modified by providing closed ends with one end provided with a nipple as suggested by Ben where such would at least protect the inside of the device from collecting debris which may lead to failure of the device, thereby saving money in replacement costs.
Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Malone as applied to claim 18 above, and further in view of Warmerdam. With respect to claim 20, the casing is made with at least one channel for air pumping out and with at least one channel for supplying a compound (Larson as modified teaches at least one channel formed by near 34 for at least supplying compound, but fails to teach an additional channel for pumping out air, although it does have two 49,50 provided both for compound), the inlet of each channel being located near the casing end and the outlet being located on the external surface thereof in the area of the border of the portion designed to be attached to a protective bushing (the inlets of each tube 49,50 forming the channels goes through an end to an outlet on the external surface to a bushing 34 which can be considered protective of at least that area).  The reference to Warmerdam discloses it is old and well known in the art to provide grouting devices with expandable members with two channels 14 where one can be used for the injection of a fluid and the other used to remove air to atmosphere (col 3, lines 59-64).  It would have been obvious to one skilled in the art to modify the device in Larson as modified by using one channel to remove air to atmosphere as suggested by Warmerdam where such would insure the air trapped has somewhere to go as the compound is injected into the interior of the pipe to insure the compound covers the interior of the pipe properly.  
With respect to claim 21, at least one channel for air pumping out and at least one channel for supplying a compound are located near one end of the casing and are provided with hermetically sealed inlets (the combination of Larson as modified in view of Warmerdam would lead to this limitation in that both channels in Larson go to an end and would have to be hermetically sealed or they would leak, and Warmerdam teaches one can be used to vent air to atmosphere).
With respect to claim 22, at least one channel for air pumping out and at least one channel for supplying a compound are located at different ends of the casing and are provided with hermetically sealed inlets, the hermetically sealed inlets of the channels located near one end of the casing being laid inside the case in a way to provide the location of all the hermetically sealed inlets near one end of the casing (the reference to Larson as modified combined with the teachings of Warmerdam teach this with the exception of having the channels located at different ends).  It would have been obvious to one skilled in the art to use routine experimentation to have the channel for the air in Larson as modified at a different end where it would only require routine experimentation to optimize the location of the channel end to be on either end where an opposite end would permit venting of air past the device and reduce the need for any additional tubing past the end of the device as such is an obvious choice of mechanical expedients and this would simplify the device requiring less tubing which could get tangled during use.  
Allowable Subject Matter
Claims 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Durbrow, Hahn, Stringham, Weaver, Daley, Austin, and Carter disclosing state of the art devices for internally covering a portion of pipe, some for damage some for other seams, using expandable members, and/or just inflatable plug member structure with passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH